DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, per page 9, filed June 13, 2022, with respect to claim 12 have been fully considered and are persuasive.  The 112 rejection of March 18, 2022 has been withdrawn. 
Applicant’s arguments, per pages 10-11, filed June 13, 2022, with respect to claim have been fully considered and are persuasive.  The rejection of March 18, 2022 has been withdrawn. 

Status of the Claims
Claim 18 is canceled.  Claim 21 is added.  No new matter.  Claims 1-17, and 19-21 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “subsequently forming a sacrificial layer above…” however there is no step identified before the forming a sacrificial layer step.  It is unclear what the “forming a sacrificial layer” step is meant to follow.  For purposes of examination this will be interpreted as “forming a sacrificial layer above…”
Furthermore, the limitation “forming a source contact at a second side opposite to the first side of the substrate…” is unclear as the substrate 302 in the figures is removed in Fig. 3J before the 364 is formed.  It is unclear how 364 can be formed on a side of an element that has been already removed.  For purposes of examination this will be interpreted as “forming a source contact at a second side to be in contact with the second semiconductor layer…”
Claim 11 recites the limitation “forming a source contact at a second side opposite to the first side of the substrate…” is unclear as the substrate 302 in the figures is removed in Fig. 3J before the 364 is formed.  It is unclear how 364 can be formed on a side of an element that has been already removed.  For purposes of examination this will be interpreted as “forming a source contact at a second side to be in contact with the N-type doped…”
Allowable Subject Matter
Claims 1-15 and 21 but would be allowable if rewritten to overcome the 112 rejections above.
Claims 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Kanamori (US 2019/0157294), Fan (CN113707665A), Mizutani (US 2021/0035965), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2-10 and 21 depend), a portion of the source contact being buried into and surrounded by the second semiconductor layer, and the source contact being electrically connected with the first semiconductor layer and the second semiconductor layer.	Regarding Claim 11 (from which claims 12-15 depend), the source contact being electrically connected with a contact that penetrates the N-type doped semiconductor layer.	Regarding Claim 16 (from which claims 17 and 19-20 depend), forming an insulating structure extending vertically through the memory stack; after forming the insulating structure, bonding the first substrate and the second substrate in a face-to-face manner, such that the memory stack is above the peripheral circuit; thinning the second substrate to expose the second semiconductor layer; and forming a source contact above the memory stack and in contact with the second semiconductor layer, wherein the source contact is aligned with the insulating structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                          /STEPHEN M BRADLEY/  Primary Examiner, Art Unit 2819